As filed with the Securities and Exchange Commission on June 17,2009 Registration No. 333-159668 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT No. 1 to FORM S-3 REGISTRATION STATEMENT Under The Securities Act of 1933 PLX TECHNOLOGY, INC. (Exact name of Registrant as specified in its charter) Delaware 870 W. Maude Avenue 94-3008334 (State or other jurisdiction of incorporation or organization) Sunnyvale, California94085 (408) 774-9060 (I.R.S. Employer Identification Number) (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Arthur Whipple Chief Financial Officer PLX Technology, Inc. 870 W. Maude Avenue
